Citation Nr: 1235034	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran was afforded a videoconference hearing before the Board in April 2012.  A transcript of the testimony offered at this hearing has been associated with the record.  

The issue of entitlement to service connection for otitis media has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In the aforementioned May 2009 rating decision, the RO also denied the Veteran's claims for an evaluation in excess of 50 percent for depressive disorder and for a total disability evaluation based on individual unemployability (TDIU).  The Veteran appealed these determinations and indicated that he sought a 70 percent evaluation for his dysthymic disorder and the award of a TDIU based on this disability and that these awards would satisfy his claims for increased benefits.  See July 2010 Substantive Appeal.  In a July 2011 rating decision, the RO effectuated the award of a 70 percent evaluation for dysthymic disorder and a TDIU effective the date he filed his claims.  As the full benefit sought was granted, the issue is not before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2004 decision, the RO denied the Veteran's claims for service connection of bilateral hearing loss and tinnitus, and following notice of this decision, the Veteran did not perfect his appeal by filing a Substantive Appeal.

2.  Evidence received since the final September 2004 rating decision relates to unestablished facts necessary to substantiate the claims and it raises a reasonable possibility of sustaining them.

3.  In June 2009, prior to promulgation of a final decision, the Veteran expressed his intent to withdraw the issue of whether new and material evidence has been received to reopen the claim of service connection of PTSD; hence, there is no question of fact or law remaining before the Board as to this matter.


CONCLUSIONS OF LAW

1.  The RO's September 2004 denial is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the September 2004 denial, and the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).
3.  As the criteria for withdrawal of a Substantive Appeal by the Veteran have been met, the Board has no further jurisdiction as to the matter of whether new and material evidence has been received to reopen the claim of service connection of PTSD.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims for service connection of bilateral hearing loss and tinnitus, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As noted above, the appellant's claims for service connection of bilateral hearing loss and tinnitus were previously denied in September 2004.  The RO denied the claims on the grounds that the evidence did not establish that these conditions were incurred or otherwise attributable to service, particularly citing a contemporaneous VA examination.  Although the Veteran filed a Notice of Disagreement (NOD) with respect to these determinations, he did not perfect his appeal by filing a Substantive Appeal; thus these determinations are now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New and material evidence has been received.  The Veteran contends that he has bilateral hearing loss and tinnitus due to exposure to acoustic trauma in service, particularly during that period in which he served as a Cannoneer.  At the April 2012 Board hearing, the Veteran testified that he had been informed by audiologists at the Ohio State University and VA that his currently assessed bilateral hearing loss and tinnitus were caused by exposure to in-service artillery fire.  Ordinarily, the Board notes that a Veteran's hearsay statement regarding what he was told by a clinician does not transform his lay statement into medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the connection between a layman's account, filtered through a layman's sensibilities, of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  However, in this case, which involves consideration of whether new and material evidence has been received to reopen the claim, the Board is mindful that the credibility of the newly evidence is to be presumed, which in this case is the Veteran's testimony.  Justus, supra.  Accordingly, as the Veteran's statements are presumed credible, new and material and relate to the unestablished nexus between bilateral hearing loss and service, the claims are reopened.  New and material evidence need not be received as to each unproven element of the claim.  Shade, supra.  The underlying service connection claims are addressed in the remand section of this document.  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At his April 2012 hearing, the Veteran expressed in writing his clear intent to withdraw the issue of whether new and material evidence has been received to reopen the claim for service connection of PTSD.  Consequently, there are no allegations of error of fact or law remaining for appellate review in connection with this claim.  Accordingly, as this matter is found to be withdrawn, the appeal to this extent is dismissed.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus and the claim is reopened; to this extent only is the appeal granted.
The appeal is dismissed with respect to whether new and material evidence has been received to reopen a claim for service connection of PTSD.


REMAND

The Board is reopening the previously denied claims and remanding them for additional development rather than adjudicating the underlying service connection claims in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

At his Board hearing, the Veteran testified as to seeing VA doctors for his audiologic conditions quite frequently.  He particularly noted that he visited the Cleveland and Columbus VA Medical Centers (VAMCs) on the 5th of each month in regards to his hearing problems.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records not currently associated with the claims file.

Lastly, the Board notes that the Veteran testified that an audiologist at the Ohio State University had advised him that his bilateral hearing loss and tinnitus were attributable to service.  Thus, there may be outstanding relevant private records.  On remand of this matter, the AOJ should attempt to obtain these records with the Veteran's assistance.  See 38 C.F.R. § 3.159(c)(1) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records from the Columbus and Cleveland, Ohio VAMCs. Perform any and all follow-up as necessary, to include requesting assistance from the Veteran in obtaining these records, and document negative results.

2.  After securing any necessary release(s) from the Veteran, the AMC/RO should then attempt to obtain the Veteran's audiology records from the Ohio State University.  Documentation of the results of these efforts, if negative, should be associated with the claims file.  The Veteran is advised that he must cooperate fully with VA's efforts in this regard.  See 38 C.F.R. § 3.159(c)(1).

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


